Citation Nr: 1803297	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-15 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than October 11, 2012, for the grant of a total disability rating due to individual unemployability based on service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at a Board videoconference hearing in June 2017.  A transcript of that hearing has been associated with the claims file.


FINDING OF FACT

Since February 25, 2010, the Veteran was unemployable due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis as of February 25, 2010, are met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran seeks entitlement to an effective date earlier than October 11, 2012, for the grant of a TDIU.  Specifically, at his June 2017 Board videoconference hearing, the Veteran's attorney explained that the Veteran sought an effective date of February 25, 2010, the date of the Veteran's filing of the application for a TDIU.  As the Board's decision herein to grant entitlement to TDIU effective February 25, 2010, is a full grant of the benefit sought on appeal, no further action is required to comply with the VCAA.  

The effective date of an award based on an original claim or a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400; Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  When service connection is awarded on a direct basis, the effective date may not be earlier than the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (b)(2).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The Veteran filed a claim for entitlement to a TDIU on February 25, 2010.  This claim was initially denied in a September 2010 rating decision.  However, following several VA examinations dated on October 11, 2012, the RO issued a rating decision in December 2012, which increased the Veteran's evaluations for peripheral vascular disease, tinea versicolor with onychomycosis, bilateral pes planus, degenerative arthritis of the lumbar spine, degenerative arthritis of the cervical spine, and radiculopathy of the upper extremities effective October 11, 2012, the date of the examination.  These increases brought the Veteran's combined evaluation for compensation to 100 percent effective October 11, 2012, and the RO awarded entitlement to a TDIU "based on all the service-connected disabilities" on that date, which was the date on which he met the schedular criteria for a TDIU. 

The Veteran asserts that he should be in receipt of a TDIU starting on February 25, 2010, the date he initially filed his claim for a TDIU.  In that initial February 2010 claim, the Veteran indicated that he became too disabled to work due to his back and feet disabilities in May 2009, and that he last worked on a fulltime basis in March 1998.  He had only two years of college education and was trained in embalming and funeral directing.

At the time of his February 2010 TDIU claim, the Veteran was in only receipt of service connection for bilateral pes planus (rated as 10 percent disabling) and tinea versicolor (rated as noncompensable).  However, approximately seven months later, a September 2010 rating decision granted entitlement to service connection for degenerative arthritis of cervical, lumbar, and thoracic spine (rated as 20 percent disabling), peripheral neuropathy of the right foot (rated as 10 percent disabling), peripheral neuropathy of the left foot (rated as 10 percent disabling), and peripheral vascular disease (rated as noncompensable).  The Veteran's degenerative arthritis of the spine rating was effective November 23, 2009 (predating his TDIU claim), while his peripheral neuropathy and peripheral vascular disease ratings were effective March 25, 2010 (approximately one month following his TDIU claim).  

The Veteran underwent a VA examination on August 17, 2010, at which time he was diagnosed as having degenerative arthritis of cervical and lumbar spines,  cervical neural foraminal narrowing, lumbar strain, and lumbar disc disease.  The examiner opined that the effects of these conditions on the Veteran's usual occupation were lumbar limitation of motion as well as difficulty with prolonged standing and walking.  

In correspondence dated on August 19, 2010, the Veteran's VA physician indicated that he suffered from severe low back pain with disc disease and myofascial pain, which was only partially relieved by pain medications, and opined that his ability to work was therefore "very limited" due to this.  Similarly, in a statement dated on August 24, 2010, the same VA physician opined that the Veteran was in so much pain that it would be difficult for him to do any kind of work, and stated he did not know when the Veteran would be able to work again.  

The Social Security Administration (SSA) found that the Veteran became too disabled to work on August 18, 2010, as a result of his disorders of back (discogenic & degenerative) as well as his disorder of muscles, ligament, and fascia.  

In February 2014, the case was referred to the Director, Compensation and Pension Services, for consideration of an extraschedular grant of a TDIU.  In denying an extraschedular grant, the Director explained that:

There was an opinion that indicated the Veteran was unemployable due to his service-connected disabilities in August 2010.  In the court case Miller v. West it was determined that bare conclusion, even one written by a medical professional, is not probative without factual predicate in the record.  SSA disability benefits were granted based on the Veteran's back condition and foot condition.  It was determined in the court case Murinscak v. Derwinski that SSA's decisions regarding unemployability are not controlling for VA determinations.  The VA examination in August 2010, the same time SSA disability benefits were granted and a doctor opined that the Veteran was unemployable, found that the Veteran had nearly full range of motion in the spine, had no sensory deficits, and could walk unassisted.  The Veteran had not been hospitalized for any significant periods of time due to service connected disabilities.  The totality of the evidence did not show that the Veteran would have been unemployable in all environments including a sedentary one due solely to his service connected disabilities prior to October 11, 2012.  Therefore, entitlement to TDIU on an extra schedular basis prior to October 11, 2012, is denied.  

In June 2017, a vocational expert hired by the Veteran's attorney submitted correspondence in support of the Veteran's claim.  After a review of the Veteran's medical records, the vocational expert concluded that the Veteran was unemployable due to his service-connected disabilities since at least 2010.  In support of this conclusion, the vocational expert explained that the inability to maintain focus and pace on even an occasional basis (up to one third of the time) was generally unacceptable to employers, and that given the VA physician's opinion in August 2010 that the Veteran did not get relief from the medication he was prescribed and that his residual pain level was excessive, it was not unreasonable to conclude the Veteran would be off task at least ten percent of the time in a work situation due to ongoing severe back pain.  Given the expert's education, training, and experience, he concluded that the Veteran would be unemployable due to the conditions and limitations expressed by his treating and examining sources, at least as of the 2010 time frame of the sources provided.  

The Veteran's service-connected disability ratings alone did not meet the criteria for consideration of TDIU on a schedular basis prior to October 11, 2012.  The Board may not, in the first instance, grant a TDIU on an extraschedular basis.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  Here, however, the matter of entitlement to an extraschedular TDIU due to service-connected disabilities had already been referred to the Director of Compensation Service.  While the opinion of the Director concluded that TDIU was not warranted on an extraschedular basis, such opinion is not binding on the Board.  The Director's extraschedular decision is one of fact, and is reviewable by the Board on a de novo basis; it may serve to inform the Board's review, but it is not evidence.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015); see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) ("[A]lthough the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").  Indeed, the Board is permitted to review the entirety of the proceedings below.  38 U.S.C.A. § 7104  (a) (stating that the Board's review is "based on the entire record in the proceeding and upon consideration of all evidence and material of record").  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456.

The evidence reflects that the Veteran's service-connected disabilities precluded him from substantially gainful employment during the appeal period.  This conclusion is supported by findings of a VA physician, the SSA, and a private vocational expert.  The Veteran's education consists of two years of college.  His most recent employment history included less than one year as a part-time server in 2009 and several years as a full-time mail handler until 1998.  

The Veteran asserts and the Board agrees that his service-connected back and foot disabilities precluded his participation in occupations that involved physical work and also occupations which required prolonged periods of standing and walking.  Although the Veteran was not service-connected for any back disabilities at the time of his initial claim of entitlement to a TDIU in February 2010, he was service connected for degenerative arthritis of cervical, lumbar, and thoracic spine; peripheral neuropathy of the right foot; peripheral neuropathy of the left foot; and peripheral vascular disease within seven months of his claim (and assigned effective dates for these disabilities effective November 2009 and March 2010).  Moreover, in August 2010, the Veteran's treating VA physician opined that his ability to work was very limited due to his service-connected severe low back pain, and that it would be difficult for him to do any kind of work due to back pain.  The SSA similarly determined that he was too disabled to work and thus entitled to disability benefits effective August 2010 on account of his service-connected spine disabilities.  

A grant of TDIU is warranted when service-connected disabilities preclude gainful employment, whether or not the schedular criteria are met.  In this case, after affording the Veteran the benefit of the doubt, an extraschedular TDIU is warranted effective February 25, 2010.  


ORDER

Subject to the laws and regulations governing the payment of monetary benefits, entitlement to an extraschedular TDIU is granted effective February 25, 2010.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


